    Case: 1:08-cr-00777 Document #: 471 Filed: 01/19/21 Page 1 of 5 PageID #:2379




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


UNITED STATES OF AMERICA                  )
                                          )
       vs.                                )      Case No. 08 CR 777-1
                                          )
FILIBERTO HINOJOSA                        )


                         MEMORANDUM OPINION AND ORDER
MATTHEW F. KENNELLY, District Judge:

       In 2009, Filiberto Hinojosa pled guilty to a narcotics conspiracy charge involving

a very large quantity of cocaine. His plea agreement established that he regularly dealt

in wholesale quantities of cocaine. And this was not Hinojosa's first conviction: he had

three previous federal convictions for narcotics dealing.

       Due to his criminal record, Hinojosa was characterized as a "career offender"

under the Sentencing Guidelines. The crime to which he pled guilty carried a ten-year

mandatory minimum prison term. The sentencing judge, who has since retired,

imposed a 262-month prison sentence (a little under twenty-two years), the low end of

the Guidelines advisory range.

       Hinojosa is now seventy years old. He has been in custody continuously since

October 1, 2008 and thus has served a little over twelve years in prison—to be precise,

just short of 148 months. This means he has served a little over fifty-six percent of his

overall sentence. His anticipated release date is not until September 2027, at which

point he will be seventy-seven years old. Upon release, Hinojosa will be deported to

Mexico, as he is a non-US citizen and not legally in the country, having illegally

reentered the US after he was deported in 2005.
    Case: 1:08-cr-00777 Document #: 471 Filed: 01/19/21 Page 2 of 5 PageID #:2380



      Hinojosa, who is incarcerated at CI North Lake, a private prison under contract

to the Bureau of Prisons, has filed a motion for early release under section 603(b) of

the First Step Act, which amended 18 U.S.C. § 3582(c)(1)(A) to provide a greater role

for courts in determining whether to reduce a defendant's sentence based on

"extraordinary and compelling reasons" warranting a reduction. As amended, and as

applicable here, the statute provides that

      [t]he court may not modify a term of imprisonment once it has been
      imposed except that—

      (1) in any case—

      (A)         the court, upon motion of the Director of the Bureau of Prisons,
      or upon motion of the defendant after the defendant has fully exhausted all
      administrative rights to appeal a failure of the Bureau of Prisons to bring a
      motion on the defendant's behalf or the lapse of 30 days from the receipt
      of such a request by the warden of the defendant's facility, whichever is
      earlier, may reduce the term of imprisonment (and may impose a term of
      probation or supervised release with or without conditions that does not
      exceed the unserved portion of the original term of imprisonment), after
      considering the factors set forth in section 3553(a) to the extent that they
      are applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction;

      ...

      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A).

      The parties agree that Hinojosa has satisfied the statute's administrative

exhaustion requirement. In addition, the government does not dispute that there are

"extraordinary and compelling reasons" that permit a sentence reduction. Specifically,

Hinojosa is seventy years old and he suffers from, among other conditions, Type II

diabetes. These conditions and Hinojosa's poor health generally make it far more likely

                                             2
    Case: 1:08-cr-00777 Document #: 471 Filed: 01/19/21 Page 3 of 5 PageID #:2381



that he will have a bad outcome if he contracts the coronavirus. See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F

2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last visited Nov. 28,

2020).

         Third, a reduction of Hinojosa's sentence would be "consistent with applicable

policy statements issued by the Sentencing Commission." The policy statements issued

by the Sentencing Commission even before the passage of the First Step Act included an

open-ended provision broad enough to cover the circumstances argued by Hinojosa. See

U.S.S.G. § 1B1.13, app. note 1(D). See, e.g., United States v. Reyes, No. 04 CR 970,

2020 WL 1663129, at *2 (N.D. Ill. Apr. 3, 2020) (Leinenweber, J.); cf. United States v.

Gunn, No. 20-1959, 2020 WL 6819355, at *2 (7th Cir. Nov. 20, 2020) (court may rely on

pre-First Step Act policy statements by Sentencing Commission in determining what

constitutes an extraordinary and compelling reason warranting release).

         Finally, section 3582(c)(1)(A) requires the Court to consider the factors regarding

imposition of an appropriate sentence set forth in 18 U.S.C. § 3553(a). These include

Hinojosa's history and characteristics; the nature and circumstances of the crimes; due

consideration of the seriousness of the crimes; promoting respect for the law; providing

just punishment; affording adequate deterrence; protecting the public from further crimes

by Hinojosa; and providing him with any necessary services and treatment.

         The amount of time served to date by Hinojosa likely does not adequately account

for the seriousness of his offense; the sentencing judge concluded as much when he

imposed a 262-month prison sentence. Hinojosa was classified as a "career offender"

under the Sentencing Guidelines. This is also true in the commonly understood meaning
                                               3
    Case: 1:08-cr-00777 Document #: 471 Filed: 01/19/21 Page 4 of 5 PageID #:2382



of that term: he was convicted of narcotics-dealing crimes in 1991 and 1993, serving

terms of incarceration both times; was deported from the United States in 1993; illegally

re-entered the country in 1997; was again convicted of narcotics dealing in 1999; served

another prison sentence and was deported, again, in 2005; and then again illegally re-

entered the country in 2007 and began his participation in the drug-dealing conspiracy

that landed him in prison yet again. This is quite a dismal record, and Hinojosa richly

deserved a very stiff sentence.

       On the other hand, Hinojosa is now an old man, and not in good health. Although

his present case involved a very serious crime, it would be difficult to say that serving

over twelve years in a federal prison is light punishment. And although it is far less than

the sentencing judge expected him to serve, matters have changed significantly since

then. Hinojosa is now exposed to a highly infectious virus, the spread of which is almost

certainly increased in a prison environment. He is unquestionably at risk of a severe

outcome if he contracts the virus.

       It is highly unlikely that Hinojosa will have the same opportunities to get involved in

drug dealing at age seventy that he did at when he was in his late fifties, when he

committed his most recent crimes. And it is a certainty that he will be taken into

Department of Homeland Security custody and deported to Mexico following his release

from the Bureau of Prisons. For this reason, it is highly unlikely that Hinojosa will, in the

future, pose any danger to the community in this country. Under the circumstances, a

reduction of his sentence is warranted.

                                        Conclusion

       For the reasons stated above, the Court grants defendant Filiberto Hinojosa's

motion for compassionate release [460] [462]. The Court reduces the defendant's
                                               4
    Case: 1:08-cr-00777 Document #: 471 Filed: 01/19/21 Page 5 of 5 PageID #:2383



prison sentence to time served. This reduction is conditioned as follows: Hinojosa is to

be surrendered to the custody of the Department of Homeland Security pending his

deportation. In addition, the defendant's release from the Bureau of Prisons is stayed

for fourteen days so that he may be quarantined prior to his transfer to Department of

Homeland Security custody. The Clerk will prepare an amended judgment and

commitment order.

Date: January 19, 2021

                                                 ________________________________
                                                      MATTHEW F. KENNELLY
                                                      United States District Judge




                                             5
